Citation Nr: 0703039	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-41 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than March 10, 2003 
for grant of service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to 
November 1971.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2005, the Board received additional evidence 
pertinent to the veteran's claim for an earlier effective 
date for grant of service connection for PTSD.  Specifically, 
this evidence consists of a letter from his treating 
psychiatrist, a lay statement from his mother, and a 
transcript of educational credits.  This evidence was 
received after the issuance of the October 2004 statement of 
the case.  The Board sought a waiver of initial RO review.  
However, by written correspondence received in December 2006, 
the veteran checked that he wanted his case returned to the 
RO for review of the additional evidence submitted.  Because 
the veteran has not waived consideration of the evidence by 
the RO, a remand is required for the issuance of a 
supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 
20.1304(c) (2006).

Additionally, on remand the veteran should be provided notice 
regarding assignment of disability ratings and effective 
dates, under 38 U.S.C.A. 5103(a) and 38 C.F.R. § 3.159(b).  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective VCAA 
notice under 38 U.S.C.A.(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Readjudicate the claim on appeal, with 
application of all appropriate laws and 
regulations.  If the decision remains 
adverse to the veteran, he, and his 
representative, should be provided with a 
supplemental statement of the case that 
considers all evidence received subsequent 
to the statement of the case issued in 
October 2004 and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


